Order filed April 23, 2015




                                       In The


        Eleventh Court of Appeals
                                    ___________

                              No. 11-14-00129-CR
                                    ___________

                     LANNY MARVIN BUSH, Appellant
                                         V.
                      THE STATE OF TEXAS, Appellee


                      On Appeal from the 42nd District Court
                            Coleman County, Texas
                           Trial Court Cause No. 2602


                                     ORDER
       Appellant’s court-appointed attorney of record, Emily Miller, has filed in this
court a motion to withdraw as counsel for Appellant in this capital murder case; she
requests, alternatively, that we extend her briefing deadline from May 14, 2015, to
July 12, 2015. Miller states, “Good cause exists for withdrawal because [Appellant]
has filed a complaint with the State Bar of Texas against Movant.” According to the
motion, Appellant also filed a complaint against his previous court-appointed
attorney. Miller states that the “withdrawal is not sought for delay” but is sought so
that Appellant may “be represented by counsel of his choice.” In the motion, Miller
indicates that she is unable to communicate effectively with Appellant. We deny the
motion to withdraw.
      We note that this appeal was abated on December 11, 2014, for the
appointment of counsel after Appellant’s previous appellate counsel filed a motion
to withdraw based upon his acceptance of an offer to become an assistant district
attorney. In accordance with our December order, the trial court appointed Miller
as appellate counsel on December 17, 2014. This court sent Miller a copy of the
appellate record on January 9, 2015. Miller has filed two motions for extension of
time in which to file Appellant’s brief. Both of those motions were granted in part.
      Whether counsel should be allowed to withdraw from a case is a matter within
the court’s discretion. King v. State, 29 S.W.3d 556, 566 (Tex. Crim. App. 2000).
However, personality conflicts and disagreements concerning trial strategy are
typically not valid grounds for withdrawal, and the right to counsel may not be
manipulated so as to obstruct the judicial process or interfere with the administration
of justice. Id. Additionally, the filing of a grievance against an appointed attorney
does not necessarily create a conflict of interest or require that counsel be permitted
to withdraw. See Perry v. State, 464 S.W.2d 660, 664 (Tex. Crim. App. 1971) (filing
civil action against appointed attorney does not per se create conflict of interest).
We note that, contrary to Miller’s assertion in her motion to withdraw, Appellant is
not entitled to appointed counsel of his choice. See King, 29 S.W.3d at 566 (trial
court has no duty to search for counsel that is agreeable to the defendant). Miller
has presented this court with nothing to show that her motion to withdraw should be
granted.
      Consequently, we deny Miller’s motion to withdraw as counsel. We grant in
part the alternative request for an extension of time in which to file Appellant’s brief.
The brief on behalf of Appellant is now due to be filed in this court on or before
June 29, 2015. This court expects the brief to be filed without any further request
for extension.


                                                   PER CURIAM


April 23, 2015
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.